Title: Abigail Adams to John Quincy Adams, 5 December 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            My Dear Son
            Quincy Decbr 5 1795
          
          As capt Scott has not yet saild, it gives me an opportunity of informing you that last Evening I received the Miniatures, and they were next to personally Seeing you; for the likenessess are very good. the Painter however, it is said has given a more flattering Likeness of you than of Thomas
          I am perfectly satisfied with them and want to be constantly looking at them.
          Tis now a long time Since I received Letters from you. I am anxious to hear whether you are in England. I send you three more of the Defences, and am as ever your / affectionate Mother
          
            Abigail Adams
          
          
          
            I have requested mr smith to deliver to mr Coles a little plain English and the Feadelrist for you
          
        